DISMISS; and Opinion Filed August 26, 2014




                                           S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-00873-CV

                                 DOLORES CONCHA, Appellant

                                                 V.

                                  D VINEYARDS, LP, Appellee

                         On Appeal from the County Court at Law No. 2
                                     Dallas County, Texas
                             Trial Court Cause No. CC-13-05605-B

                               MEMORANDUM OPINION
                          Before Justices Bridges, Francis, and Lang-Miers
                                   Opinion by Justice Lang-Miers

          Stating the parties have resolved all matters in dispute between them, appellant moves to

dismiss the appeal. See TEX. R. APP. P. 42.1(a). We grant the motion and dismiss the appeal.

See id.




                                                      /Elizabeth Lang-Miers/
                                                      ELIZABETH LANG-MIERS
                                                      JUSTICE

140873F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

DOLORES CONCHA, Appellant                          On Appeal from the County Court at Law
                                                   No. 2, Dallas County, Texas
No. 05-14-00873-CV        V.                       Trial Court Cause No. CC-13-05605-B.
                                                   Opinion delivered by Justice Lang-Miers.
D VINEYARDS, LP, Appellee                          Justices Bridges and Francis participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       Subject to any agreement between the parties, we ORDER that appellee D Vineyards, LP
recover its costs, if any, of this appeal from appellant Dolores Concha.


Judgment entered this 26th day of August, 2014.




                                             –2–